Citation Nr: 1532883	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  13-35 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently rated as 70 percent disabling.

2.  Entitlement to an increased rating for asthma, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for right knee chondromalacia, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for left knee arthritis, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for right ankle instability, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for left ankle instability, currently rated as 10 percent disabling.

7.  Entitlement to an increased rating for onychomycosis of the right and left feet, currently rated as noncompensable.

8.  Entitlement to an increased rating for seasonal allergic rhinitis, currently rated as noncompensable.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993 and from March 1994 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared at a hearing before the undersigned in April 2015.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran withdrew his claim for an increased rating for asthma, seasonal allergic rhinitis, right knee chondromalacia, left knee arthritis, instability of the left and right ankles, and onychomycosis of the right and left feet on the record during an April 2015 hearing before the Board.

2.  The Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal of Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a) (2014).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board.  38 C.F.R. § 20.204(b). 

Here, the Veteran withdrew his claims for an increased rating for asthma, seasonal allergic rhinitis, right knee chondromalacia, left knee arthritis, instability of the left and right ankles, and onychomycosis of the right and left feet on the record during the April 2015 hearing before the Board.  There is no remaining allegation of error of fact or law for appellate consideration regarding these issues.  Therefore, the Board does not have jurisdiction to review them, and they are dismissed.

Entitlement to TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA is expected to give full consideration to "the effect of combinations of disability."  38 C.F.R. § 4.15

The Veteran's combined disability rating is 90 percent.  His service-connected PTSD is rated as 70 percent disabling.  Thus, the schedular percentage requirements for TDIU have been met.  Id.  The Veteran is also entitled to service connection for several other disabilities, including asthma, seasonal allergic rhinitis, right knee chondromalacia, left knee arthritis, instability of the left and right ankle, and onychomycosis of the right and left feet.

In April 2011, an administrative law judge (ALJ) with the Social Security Administration (SSA) determined PTSD had prevented the Veteran from engaging in substantially gainful employment since October 2006 based on the results of a detailed March 2011 psychiatric examination.  While not dispositive on the issue of TDIU, the SSA grant of disability compensation constitutes highly probative evidence regarding the Veteran's TDIU claim, as the SSA determination was based solely on his service-connected PTSD.  See Collier v. Derwinski, 1 Vet. App. 413 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  

While VA examiners have not found PTSD alone prohibits the Veteran from engaging in substantially gainful employment, they have noted the "marked effects" of the disability on his occupational functioning.  In August 2011, a VA mental health professional examined the Veteran and determined his PTSD affects, but does not preclude, his ability to engage in substantially gainful employment.  The August 2011 examiner explained PTSD affects the Veteran's ability to understand, recall, and follow instructions.  He further noted the Veteran would have difficulty interacting with coworkers, supervisors, and customers in a work or work-like setting.  

VA examiners have also determined the Veteran's other service-connected disabilities limited his ability to engage in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  In July 2011, a VA examiner stated it was "not medically feasible" for the Veteran to engage in his past occupations due to the severity of his other service-connected disabilities.  The Veteran has worked as a security guard and grocery store clerk since separating from service.  The July 2011 examiner explained the Veteran would only be able to do sedentary work with occasional light duty for two out of eight hours per day; therefore, it would be impracticable for him to engage in his past occupations.  In January 2012, a second VA examiner considered the effects of the Veteran's other service-connected disabilities and stated the Veteran would only be able to engage in sedentary employment due to his service connected disabilities, other than PTSD.  

The Veteran last worked in October 2006.  A March 2011 psychiatric examination by the SSA revealed this is due in large part to his PTSD.  VA examiners have also noted the marked effects of PTSD on the Veteran's occupational functioning and determined his other physical disabilities prevent him from engaging in his past occupations.  The combined effects of the Veteran's service-connected mental and physical disabilities severely limit his employment options.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (stating the Board is authorized to assess the aggregate effect of all disabilities when they have not been addressed by a single opinion in the context of a TDIU claim).  Thus, the evidence establishes it is at least as likely as not that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him, and any reasonable doubt regarding the issue must be resolved in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, entitlement to TDIU is warranted. 

The Board will not assign an effective date for TDIU, so that the AOJ can assign the effective date in the first instance and afford the Veteran due process.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).


ORDER

The appeal with regard to claims for increased ratings for asthma, seasonal allergic rhinitis, right knee chondromalacia, left knee arthritis, instability of the left and right ankles, and onychomycosis of each foot is dismissed.

Entitlement to TDIU is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


